DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zampetti et al. (US 2003/0094982 A1).
Regarding Claim 1 and equivalent method Claim 18, Zampetti et al. teaches in Figure 1, a tracking system for a digital Phase Locked Loop (PLL), the tracking system comprising: 
a PLL model configured to emulate an actual internal PLL signal (103, 102), wherein the emulation is based on another internal PLL signal received from the digital 
a tracker (105 and 111) configured to compare the emulated internal PLL signal (102) with the actual internal PLL signal (103), and to update the estimated analog PLL parameter according to a minimization algorithm that minimizes a result of the comparison (where 111 outputs an analog signal to 130).  

Regarding Claim 14, Zampetti et al. further teaches the tracking system, wherein the estimated PLL analog parameter is one or more of Digitally Controlled Oscillator (DCO) gain, DCO offset, phase digitization gain, phase digitization offset, Differential Nonlinearity (DNL) errors in a DCO, Integral Nonlinearity (INL) errors in the DCO, Differential Nonlinearity (DNL) errors in the phase digitization, Integral Nonlinearity (INL) errors in the phase digitization, and PLL bandwidth ([0038]-[0039]).

Allowable Subject Matter
Claim 17 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 17, the prior art does not disclose, teach or suggest a tracking system for a digital Phase Locked Loop (PLL), the tracking system comprising: 
a tracker comprising:   
a minimizer configured to minimize a result of the comparison, and update the first or second estimated analog PLL parameter based on the minimized result;
in combination with all the other claimed limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-13, 15, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, the prior art does not disclose, teach or suggest the tracking system, wherein the PLL model comprises: 
a Digitally Controlled Oscillator (DCO) model configured to emulate, based on the other internal PLL signal and the estimated analog PLL parameter, the actual internal PLL signal in analog form; and 
a phase digitization model configured to emulate, based on the emulated internal PLL signal in analog form, the emulated internal PLL signal in digital form to be compared with the actual internal PLL signal;
in combination with all the other claimed limitations.
Claim 3 is objected to for depending from Claim 2.

Regarding Claim 4, the prior art does not disclose, teach or suggest the tracking system, wherein the PLL model is configured to emulate the actual internal PLL signal based on a plurality of estimated analog PLL parameters of the PLL model, at least one of the plurality of estimated analog PLL parameters being predetermined, and at least one of the plurality of estimated analog PLL parameters being updated continuously during tracking system operation;
in combination with all the other claimed limitations.  

Regarding Claim 5, the prior art does not disclose, teach or suggest the tracking system, wherein the PLL model comprises a Digitally Controlled Oscillator (DCO) model comprising: 
a multiplier configured to multiply a DCO input control signal, which is the other internal PLL signal, with an estimated DCO gain, which is the estimated analog PLL parameter; and   
an adder configured to add the multiplication result to an estimated DCO minimum frequency, which is another estimated analog PLL parameter of the PLL model, and output an emulated DCO frequency signal;
in combination with all the other claimed limitations.  
Claims 6-7 are objected to for depending from Claim 5.

Regarding Claim 8, the prior art does not disclose, teach or suggest the tracking system, wherein the estimated analog PLL parameter is Digitally Controlled Oscillator (DCO) gain;
in combination with all the other claimed limitations.

Regarding Claim 9, the prior art does not disclose, teach or suggest the tracking system, wherein the estimated analog PLL parameter is phase digitization gain;
in combination with all the other claimed limitations.  


a calibrator configured to calibrate the digital PLL based on the estimated analog PLL parameter and a corresponding desired analog PLL parameter;
in combination with all the other claimed limitations.  

Regarding Claim 11, the prior art does not disclose, teach or suggest the tracking system, further comprising: 
a monitor or Built-In-Self-Test (BIST) configured to generate an alarm signal when the estimated analog PLL parameter is outside of a predetermined range;
in combination with all the other claimed limitations.

Regarding Claim 12, the prior art does not disclose, teach or suggest the tracking system, wherein the tracker comprises: 
a subtractor configured to perform the comparison by subtracting the emulated internal PLL signal from the actual internal PLL signal, and to feed the subtraction result signal to the minimization algorithm;
in combination with all the other claimed limitations.  

Regarding Claim 13, the prior art does not disclose, teach or suggest the tracking system, wherein the tracker comprises: 

in combination with all the other claimed limitations.  

Regarding Claim 15, the prior art does not disclose, teach or suggest the tracking system, wherein the tracker is fully digital;
in combination with all the other claimed limitations.  

Regarding Claim 16, the prior art does not disclose, teach or suggest the tracking system, wherein the minimization algorithm is a Least Mean Squares (LMS) algorithm, a Particle Swarm Optimization (PSO) algorithm, a Random Walk Optimization (RWO) algorithm, or an algorithm of scaling and accumulating a difference between the emulated PLL signal and the actual internal PLL signal;
in combination with all the other claimed limitations.

Regarding Claim 19, the prior art does not disclose, teach or suggest the tracking method, wherein the emulating comprises: 
emulating, by a Digitally Controlled Oscillator (DCO) model and based on the other internal PLL signal and the estimated analog PLL parameter, the actual internal PLL signal in analog form; and   
emulating, by a phase digitization model and based on the emulated internal PLL signal in analog form, the emulated internal PLL signal in digital form to be compared with the actual internal PLL signal;
in combination with all the other claimed limitations.
Claim 20 is objected to for depending from Claim 19.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DIANA J. CHENG/           Examiner, Art Unit 2849